Order entered February 26, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01561-CV

          THIRD PARTY ANESTHESIA ADMINISTRATORS, LLC, Appellant

                                                V.

                                 STAFF CARE, INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09915

                                            ORDER
       By order entered February 3, 2014, appellant was directed to pay, no later than February

13, 2014, the $195 filing fee that was originally due at the time the appeal was filed. To date,

appellant has not complied. Accordingly, we again ORDER appellant to pay the fee. We

caution appellant that failure to pay the fee, or show appellant is excused by statute or rule from

paying the fee, by March 10, 2014 will result in dismissal of the appeal without further notice.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE